Title: From George Washington to Jeremiah Powell, 28 June 1780
From: Washington, George
To: Powell, Jeremiah



Sir
Camp at Ramapough [N.J.] June 28th 1780

I have had the honor to receive Your Two Favors of the 5th and 10th Instant. With respect to the subject of the first, there is nothing which I more earnestly wish than to give protection to every part of the States, and to secure them against the incursions and depredations of the Enemy; but unhappily the means in my power are totally inadequate. Our force from the fatal system of short inlistments, is so reduced that it will not admit of the least possible further diminution by making Detachments—and it is already so small that we can scarcely keep a face towards the Enemy. Owing to it’s weak & feeble condition, the States are daily insulted—and unless it is made & continued infinitely more respectable than it now is, they must be insulted—the War prolonged—and I do not know that I shall hazard any thing if I say, end finally in

their ruin. From this state of matters and the representations the Council have received with respect to our force &c. within a short time past, they will readily determine that it is impossible the Coos Country should derive any aid from this army, though an occasion even should occur, in which some succour might be necessary. I would take the liberty to observe that Congress by an Act, of which the Council could not have had notice when they wrote, have authorized the State of New Hampshire to raise Two Hundred and Fifty Men for their Frontiers, which I hope, with the common force of the Country will answer or at least in a very great measure, the purposes the Council had in view.
I am extremely sorry to find, that the Continental Officers in the Staff line give the Council so much trouble; and I am the more so, as it is not in my power to afford them the relief they request. The service will not admit a General Officer to be stationed in the State—and if it were otherwise, I could not fix one there with propriety, unless there were other Objects for his command than those You have mentioned. Previous to the honor of receiving Your Letter, I had received one from Justin Ely Esquire, informing me of the measures taken by the Gen⟨eral⟩ assembly on the requisition from the Committee of Congress—and that Springfield was appointed as the place of Rendezvous for the Recruits they intended for their Battallions; and I had in consequence given directions for General Glover and a number of other officers to proceed thither, in order to receive and forward them to the army without the least possible delay. I have the Honor to be with the most perfect respect & esteem Sir Yr Most Obedt servant

Go: Washington

